Citation Nr: 0031078	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), secondary to exposure to Agent 
Orange.

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma, secondary to exposure to Agent Orange.

3.  Entitlement to service connection for a skin condition, 
claimed as chloracne, secondary to exposure to Agent Orange.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

5.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the right patella.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
December 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  While in the US Marine Corps, the veteran served in the 
Republic of Vietnam.  

2.  Non-Hodgkin's lymphoma and chloracne are not shown at any 
time and the service medical records fail to reveal findings 
for or treatment of any type of COPD.

3.  The post-service medical records indicate that the 
veteran now has COPD.  However, these same medical records do 
not etiologically link the veteran's current COPD with his 
military service, to any incidents therein, or to exposure to 
Agent Orange.  

4.  The veteran has PTSD and its manifestations and symptoms 
prevent the veteran from obtaining and maintaining gainful 
employment. 

5.  The veteran's right knee disability produces moderate 
limitation of motion and severe pain, which reduces the 
function of the knee. 


CONCLUSIONS OF LAW

1.  COPD, non-Hodgkins's lymphoma, and chloracne were not 
incurred in or aggravated by his active duty military 
service, nor were they caused by or the result of exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110 and 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303, 3.307, 3.309, 3.313(b) 
(2000).  

2.  The criteria for an evaluation of 100 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991& Supp. 2000); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9411 (1996) and (2000). 

3.  The criteria for an evaluation of 30 percent, but no 
higher, for chondromalcia of the right patella have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Non-Hodgkin's lymphoma and Chloracne

The evidence on file is negative as to non-Hodgkin's lymphoma 
and chloracne but during service the veteran had a skin 
irritation on his right thigh in April 1946 which appeared to 
be contact dermatitis.  In November 1972 he had a pimple on 
the left side of his neck and later that month he complained 
of sores on the back of his neck.  In January 1973 
furunculosis of his scalp was noted.  

On VA skin examination in January 1993 the veteran complained 
of a rash on his chest, which at times involved his shoulders 
and neck.  The diagnosis was tinea corporis.  

At the June 1995 RO hearing the veteran testified that a VA 
record indicated that his skin disorder was chloracne due to 
Agent Orange and that he had had a skin condition since 
having been in Vietnam (page 4).  He had never received a 
diagnosis of nonHodgkin's lymphoma to his knowledge but had 
knots on his arms and legs and was at times forgetful (page 
5).  He did not know whether he was being treated for 
nonHodgkin's lymphoma.  He testified that a VA record had 
stamped upon it a notation that his skin condition was due to 
Agent Orange, although he did not believe that chloracne had 
ever been formally diagnosed (page 8).  

A February 1995 VA outpatient record indicates that the 
veteran had old excoriated acneiform lesions which were 
anxiety-related.  During VA hospitalization in November and 
December 1995 it was noted that he had been seen at a VA 
dermatology clinic for what appeared to be chronic 
dermatitis.  He had hypopigmented scars on his chest, 
shoulders, and arms.  It was unclear what the underlying 
problem was but it was suggestive of neurodermatitis.  

COPD

During the veteran's active duty he served in the Republic of 
Vietnam.  Service medical records (SMRs) are negative for 
pulmonary disability, although he complained of a cough in 
February 1969.  A private pulmonary function test (PFT) in 
September 1980 revealed that the veteran was suffering from 
mild small airway obstruction with some limitation of 
respiratory reserve.  A comment on the PFT stated that there 
was a definite restriction of lung volumes and impairment of 
diffusion that was not explainable by mild airway disease.  

A VA cardiovascular examination in January 1983 found the 
veteran's chest was clear to auscultation and percussion.  A 
chest X-ray revealed no pleural or pulmonary abnormality.  
COPD was not diagnosed.  

In 1992 the veteran claim service connection for a breathing 
problem based on exposure to Agent Orange.  

In January 1993 a personal medical history of the veteran was 
recorded and indicated a history of his having COPD.  On VA 
examination in January 1993 of his trachea and bronchi a 
history of increasing shortness of breath was noted.  The 
diagnoses included COPD with early morning bronchitic cough, 
dyspnea on exertion at one flight of stairs or one block.  A 
VA PFT in February 1993 yielded a diagnosis of mild 
restrictive defect with mild small airway obstruction.  

Since 1994, the veteran has undergone extensive treatment for 
various disabilities, including for complaints for chest 
discomfort and manifestations and symptoms indicative of 
COPD. 

PTSD

During VA hospitalization from November 1994 to January 1995 
the veteran underwent group therapy.  During that 
hospitalization he did not experience hallucinations or 
delusional thinking.  There was no looseness of associations, 
tangentiality, circumstantiality, flight of ideas, or 
feelings of thought insertion.  His thoughts were logical and 
goal directed, although his mood was one of moderate 
dysphoria.  The veteran was deemed unemployable.  His global 
assessment of functioning (GAF) score was 60, which was the 
highest it had been in the last year.  

During VA hospitalization in November and December 1995 the 
veteran experienced an increase in nightmares, 
hypervigilence, isolation, anxiety, rumination, and termors.  
He reported that he was sleeping less and he was experiencing 
anger and explosiveness.  At discharge many of his symptoms 
and manifestations had reduced in frequency and intensity.  
However, he was still considered unemployable.  

During VA hospitalization in April and May 1996 the veteran 
was without suicidal and homicidal ideation, although there 
was some irritability, anger, and anxiety.  The veteran's 
speech was fluent and logical, and he was alert and oriented 
in all spheres.  He was treated with group therapy sessions 
and drugs.  When discharged, it was opined that he would 
never be employable.  

On VA psychiatric examination in May 1997 it was noted that 
the veteran had been treated on three occasions in a VA PTSD 
program.  On mental status examination his affect was 
constricted.  His mood reflected marked emotional numbing and 
a marked depressive component.  His sensorium appeared 
intact.  Insight and judgment appeared to be reasonably 
preserved.  There was no gross evidence of suicidal or 
homicidal ideation.  He complained of nightmares almost every 
night.  He was taking psychotropic medication.  He indicated 
that his social life was all but gone.  He had intrusive 
thoughts of past traumatic events.  The diagnosis was PTSD 
with major depression.  His current level of social, 
vocational, and industrial adjustment appeared to be 
significantly impaired and it was difficult to see the 
veteran functioning in a workplace, although he appeared to 
be competent.  

On VA psychiatric examination in February 1998 the veteran 
complained of nervousness, forgetfulness, and intolerance of 
crowds and noises.  He further stated that he had very few 
friends, had hallucinations and sleep problems along with 
panic attacks, and suffered from flashbacks.  He reported 
minimal social engagements and low self-esteem.  On 
examination, he complained of night hallucinations, but 
otherwise no other hallucinations were apparent.  He was 
oriented to time, person, and place and he had no impairment 
of memory.  The diagnoses were PTSD, dysthymia, and a 
generalized anxiety disorder.  A global assessment of 
functioning (GAF) score of 50 was assigned.  The examiner 
noted that the veteran exhibited suicidal ideation and flat 
affect, had no friends, and was unable to work.  

On evaluation in June 1998 the examiner reported that the 
veteran had significant problems being around others, lived 
in isolation, and experienced severe anxiety when he was 
exposed to people.  Impaired concentration along with 
difficulty in concentration was noted.  Upon conclusion of 
the exam, the physician wrote:

	. . . the severity of his symptoms 
limits his ability to remember and to 
process work procedures and instructions. 
. . the emotional lability prevents him 
from getting along with coworkers without 
distracting them or exhibiting behavorial 
extremes.  These psychiatric problems 
prevent this vet. from being able to meet 
the demands of work on a sustained basis 
in a competitive work environment.  These 
severe symptoms have been present for 
over 12 consecutive months, and are 
chronic in nature, with a poor prognosis 
for improvement.  Vet. is also not 
feasible for vocational rehabilitation 
due to the severity of his psychiatric 
problems (PTSD) and poor prognosis for 
recovery.  

Chondromalacia of the Right Patella

On VA orthopedic examination in February 1998 the veteran 
complained of near constant pain of the knee.  He also stated 
that he used brace on each knee or a transcutaneous nerve 
stimulator for pain relief, and also used braces for 
stability.  When examined, edema and effusion were not found.  
Instability, weakness, tenderness, and guarding of movement 
were reported, although abnormal motion was not recorded.  
Flexion of the right knee was to 72 degrees and extension was 
to zero degrees.  Stability was limited.  The diagnosis was 
bilateral chondromalacia with the loss of function due to 
severe pain.  An X-ray showed minimal joint space narrowing 
prominent in the medial compartment.  Also seen were mild 
degenerative changes in the medial and patellofemoral 
compartments.  



II.  Analysis

A.  Service Connection - Agent Orange

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2000), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence 
otherwise.  38 C.F.R. § 3.307(a) (2000).  If a veteran was 
exposed to a herbicide agent during active military service, 
the following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) (2000) are met, even 
there is no record of such disease during service:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, respiratory cancers, prostate 
cancer, acute and subacute peripheral neuropathy, and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e) (2000).  However, if 
the rebuttable presumptions of 38 C.F.R. § 3.307(d) (2000) 
are also not satisfied, then the veteran's claim shall fail.  
VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which it has not been specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341 (1994).

The Board acknowledges that the veteran now suffers from COPD 
and that he served in the Republic of Vietnam where he 
probably was exposed to chemical dioxins.  However, despite 
the veteran assertions, there is no medical evidence showing 
that the COPD was caused by or the result of being exposed to 
an herbicide agent, including Agent Orange.  The veteran has 
not submitted medical evidence supporting his contentions 
that his COPD is related to herbicide exposure.  

Moreover, it has not been specifically determined by VA that 
a presumption of service connection is warranted for COPD as 
being due to herbicide exposure. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

COPD

The Board notes that the only support for the veteran's claim 
that the COPD resulted from Agent Orange or other chemical 
dioxin exposure are his statements that this is the case.  
However, as the veteran is a layperson, his statement that 
Agent Orange or other herbicides caused his COPD is not 
competent.  That is, he lacks the necessary medical expertise 
sufficient to make such a conclusion.  He has not shown that 
he is an expert or one possessing the knowledge/skill to make 
such a conclusion.  Thus, he has not provided the necessary 
medical nexus needed to link this condition to his military 
service as is required by 38 C.F.R. § 3.303 (2000).  Hence, 
service connection for COPD claim as due to exposure to Agent 
Orange is denied.  

Non-Hodgkin's lymphoma and Chloracne

Service in Vietnam during the Vietnam Era together with the 
development of non-Hodgkin's lymphoma manifested subsequent 
to such service is sufficient to establish service connection 
for that disease.  38 C.F.R. § 3.303(b) (2000).  

The evidence does not demonstrate that the veteran either has 
now or has ever had non-Hodgkin's lymphoma and the veteran 
does not indicate and he testified that he had ever been 
treated for or been diagnosed as having that disorder.  Thus, 
since the very existence of non-Hodgkin's lymphoma is not 
shown at any time, service connection for that disorder is 
not warranted.  

Similarly, chloracne has never been diagnosed.  While a skin 
disorder has been variously diagnosis after military service, 
there is no competent medical evidence linking any current 
skin disorder, however diagnosed, to the pimple, contact 
dermatitis or furunculosis during military service.  The 
veteran's testimony that there is a VA record documenting 
such a relationship is not corroborated by the VA medical 
records.  While there are some records which bear a notation 
of "Agent Orange" these do not appear to indicate anything 
other than an indication that the veteran was afforded a VA 
Agent Orange evaluation.  Accordingly, service connection for 
chloracne is not warranted.  

B.  Increased Evaluation

i.  PTSD

When the veteran was originally granted service connection 
for his psychiatric condition, a 10 percent disability rating 
was assigned.  During this appeal, the disability rating has 
been raised to 50 percent but this is not a full grant of the 
benefit sought on appeal because a higher rating is available 
under 38 C.F.R. Part 4, Diagnostic Code 9411.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. Part 4 (2000).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (2000).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2 
(2000).  An evaluation of the level of the disability 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (2000).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  Between the time that the veteran filed for an 
increased evaluation and the present, new rating criteria for 
psychiatric disorders, including PTSD, became effective.  See 
61 Fed.Reg. 52,695 (1996) (to be codified at 38 C.F.R. Part 
4).  A review of the claims folder reveals that the veteran 
was provided with the old rating criteria in the August 1996 
Statement of the Case.  He was provided a copy of the new 
rating criteria in the Supplemental Statement of the Case 
that was issued in October 1997.  

The veteran is entitled to have his claim considered under 
the new criteria, or the old, whichever is the most favorable 
to him.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2000).  

Thus, the Board must evaluate the veteran's claim for an 
increased rating from January 9, 1995 (the date of the 
increased evaluation from 10 to 50 percent) to November 7, 
1996 (the effective date of the new criteria) under the old 
criteria in the VA Schedule for Rating Disabilities.  
Moreover, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.  

The veteran's service-connected PTSD disorder is currently 
rated as 50 percent disabling.  Under the old criteria for 
rating service connected psychoneurotic disorders, a 10 
percent rating was assigned for psychoneurotic disorders with 
less than the criteria for the 30 percent rating with 
emotional tension or other evidence of anxiety productive of 
mild social or industrial impairment.  A 30 percent rating 
was assigned when there was "definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people. The psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment."  A 50 percent rating was assigned where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

The next higher rating, a 70 percent disability rating, was 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms were of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The highest rating, a 100 
percent schedular evaluation, was warranted when all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; psychoneurotic 
symptoms existed which were totally incapacitating, bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993) it was held that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirements 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2000).  

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 
9411 (2000).

Although the Board would normally, because of the change in 
diagnostic criteria, apply the old criteria from January 9, 
1995, to November 6, 1996, and the more beneficial of either 
the old or new criteria after November 6, 1996, after further 
reviewing the evidence, this is not necessary.  As stated 
above, the veteran is entitled to have the old criteria 
applied to his claim.  VA physicians, going back to 1995 and 
to the present, have said that the veteran is unemployable 
due to PTSD symptoms.  The Court held, in Johnson v. Brown, 7 
Vet. App. 95, 97 (1994), speaking of the Diagnostic Code 9411 
in effect prior to November 1996, ". . . the criteria . . . 
for a 100% rating are each independent bases for granting a 
100% rating."  Since one of the "independent bases" reads 
"[d]emonstrably unable to obtain or retain employment," and 
because he has be classified as unemployable, a 100% 
schedular rating is appropriate.  Hence, the veteran's 
request for an increased evaluation for PTSD is granted. 

ii.  Chondromalacia of the Right Patella

The veteran's right knee disability has been rated by 
analogy.  When a veteran has been diagnosed as having a 
specific condition which is not listed in the Schedule for 
Rating Disabilities, the diagnosed condition will be 
evaluated by analogy to a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2000).  

Under 38 C.F.R. Part 4, Diagnostic Code 5257 (2000), slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, will warrant a 10 percent evaluation.  A 
20 percent evaluation requires moderate impairment, and a 30 
percent evaluation requires severe impairment. 

The veteran's disability may also be rated pursuant to other 
Diagnostic Codes if that code more closely approximates the 
manifestations and symptoms suffered of the disability.  
Where flexion is limited to 45 degrees, a 10 percent rating 
will be assigned, where it is limited to 30 degrees, a 20 
percent rating will be assigned; if there is limitation to 15 
degrees, a 30 percent rating will be awarded.  38 C.F.R. Part 
4, Diagnostic Code 5260 (2000).  Where extension is limited 
to 10 degrees, a 10 percent rating will be assigned; and 
where it is limited to 15 degrees, a 20 percent rating will 
be assigned.  If extension is limited to 20 degrees, a 30 
percent evaluation is awarded; a 30 degree extension limit 
requires that a 40 percent rating be assigned.  38 C.F.R. 
Part 4, Diagnostic Code 5261 (2000).  Under 38 C.F.R. § 
4.71a, Plate II (2000), a normal range of motion for the knee 
is from 0 degrees extension to 140 degrees flexion.  These 
evaluations include an assessment of the impact of the 
disability on the veteran's daily life, including pain.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.10, 
4.40, 4.45, Part 4, 5257, 5260, 5261 (2000).

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2000).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2000).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995).

The most recent examination of the veteran's knee showed that 
out of a possible 140 degrees of flexion, the veteran was 
only able to flex to 72 degrees.  This is a difference of 
sixty-eight degrees from, or nearly half of, normal.  
Extension was measured at zero degrees which is normal.  When 
examined, grinding in the patellar area and muscle spasms 
around the knee area were not found.  Yet, the same medical 
evidence noted instability, weakness, along with severe pain.  
Although he does not undergo physical therapy for the knee, 
he has worn an appliance for stability and pain relief, and 
does ingest medications to relieve said pain.

The veteran's limitation of motion alone does not warrant a 
disability rating greater than 20 percent pursuant to 38 
C.F.R. Part 4, Diagnostic Codes 5260 and 5261 (2000).  Hence, 
the Board must look at whether the veteran's disability 
produces manifestations and symptoms greater than 20 percent 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5257 (2000).  
Severe pain has been chronicled and there is at least, a 
moderate amount of limitation of flexion.  Laxity, some 
instability, and weakness have been reported.  Taken together 
with the other evidence of record, including the veteran's 
statements concerning his knee, there is a sufficient basis 
on which to reach a favorable determination for an increased 
disability evaluation.  While the clinical findings do not 
exactly mirror the evaluation criteria for a 30 percent 
schedular disability rating for a right knee condition, the 
Board is of the opinion that the evidence more closely 
approximates the higher rating, when considering pain and its 
effect on function, versus that of a 20 percent evaluation.  
38 C.F.R. § 4.7, Part 4, Diagnostic Code 5257 (2000).  
Therefore, a 30 percent for chondromalacia of the patella of 
the right knee is granted.





ORDER

Entitlement to service connection for COPD, non-Hodgkins's 
lymphoma, and chloracne, secondary to exposure to Agent 
Orange, is denied.

An evaluation of 100 percent for PTSD is granted, subject to 
the regulations governing the disbursement of monetary 
benefits.

An evaluation of 30 percent for chondromalacia of the patella 
of the right knee is granted, subject to the regulations 
governing the disbursement of monetary benefits.



		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


- 16 -


